The plaintiffs in error, hereinafter referred to as the defendants, were convicted of transporting intoxicating liquor, and their punishment fixed at a fine of $250 each and by imprisonment in the county jail for 90 days, and appeal.
The record in this case was filed in this court on September 5, 1931; no brief has been filed in support of the defendants' assignment of errors.
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed. *Page 445